DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw connecting the anode bridge (2.2) to the cathode bridge (3.3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 7, line 7, “H3Q+” should be “H3O+”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not support the presence of “a system of electrical bridges designed to form a horizontal electrical field”.  The specification only discloses two electrical bridges, 2.2 and 3.3, and the anode electric bridge 2.2 acts with the anode to create a vertical electrical field.  The anode (2.1) and the cathode (3.1) function to form the horizontal electrical field (see abstract, page 7, lines 10-14, page 10, lines 19-22) and the anode (2.1) and the anode electrical bridge (2.2) formed the vertical electrical field (abstract, page 10, lines 19-22).  Therefore, the invention as claimed in claim 11 is not supported by the specification as filed because the specification does not teach that the system of electrical bridges formed a horizontal electrical field.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 7 of claim 11, “the electrical field generated within the anode” lacks proper antecedent basis.  
Allowable Subject Matter
Claim 13 is allowed.
Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
(Claim 11) The prior art fails to teach an electrolytic cell comprising an anode electrical bridge (with or without the cathode electrical bridge) that forms a vertical electrical field within the anode half-cell in combination with the horizontal electrical field formed between the cathode and the anode.  
(Claim 13) The prior art fails to teach a method of generating hydrogen by electrolysis, wherein protons/hydronium ions generated at an anode are transported through a proton exchange membrane after being attracted by an “electrical bridge” (auxiliary electrode) in combination with transporting hydroxyl ions from the cathode to the anode through a generic membrane.  Thus, the method as claimed requires operation in a cell with two different membrane parts as part of the membrane system and transporting different ions through each membrane part.  
Since claim 11 is rejected under 35 U.S.C. 112(a) and (b) above, the Office suggests the following changes to claim 11 to overcome these rejections:
11.	A hydrogen generation reactor, comprising:a cathode in a cathode half-cell;
a cathode electrical bridge located at a bottom section of the cathode half-cell;
an anode in an anode half-cell;
an anode electrical bridge; and
a membrane system separating the cathode half-cell from the anode half-cell;
wherein the anode and the anode electrical bridge form a vertical electrical field within the anode half-cell and the anode and the cathode form a horizontal electrical field across the membrane system.  
Note that the features relating to the shape of the anodic bridge and the screw connecting the anodic bridge to the (cathodic) bridge are not deemed necessary for the allowability of claim 11, but may be added into a dependent claim to provide additional claims defining the invention.  If Applicant does so, care should be taken to amend claim 12 to depend from the new claim to provide proper antecedent basis for “the screw” in claim 12.  Additionally, the above suggestion for claim 11 is not necessarily the only draftable allowable claim from the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dotts, Jr (US 3,207,684) is cited as showing that it was known to utilize electrodes located in a liquid phase to cause preferential migration of the ions in the liquid phase, but fails to teach doing so in the context of an electrolytic cell.  Rajic (US 2020/0087174) is cited as showing a system creating two perpendicular electrical fields within an electrolytic cell, but the second set of electrodes of Rajic are not “electrical bridges” as claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794